                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


JOSEPH J. BLAZEK,

                       Plaintiff,
                                                 Case No. 19 C 1822
           v.
                                           Judge Harry D. Leinenweber
ADT SECURITY, LLC,

                      Defendant.



                      MEMORANDUM OPINION AND ORDER

     Defendant ADT Security LLC moves to dismiss Plaintiff Joseph

Blazek’s Amended Complaint (Dkt. No. 21). For the reasons stated

herein, Defendant’s Motion to Dismiss (Dkt. No. 23) is granted in

part and denied in part.

                              I.    BACKGROUND

     The Court previously ruled on a Motion to Dismiss in Blazek

v. ADT Security LLC, 2019 WL 2297317 (N.D. Ill. May 30, 2019)

(granting in part and denying in part Defendant’s first Motion to

Dismiss). Blazek served as an ADT Security Technician for about

forty-five years. Id. at *1. This case arises from an incident in

the ADT Security’s employee parking lot, where Blazek tripped in

a pothole and injured both his arm and knee. Id. at *1. In his

original Complaint, Blazek asserted the following claims:              (1)

denial   of     worker’s   compensation   under    the   Illinois   Workers
Compensation Act; (2) breach of contract for severance pay under

a collective bargaining agreement; (3) a violation of the Illinois

Whistleblower         Act;    (4)       age     discrimination            under      the     Age

Discrimination in Employment Act of 1967 (“ADEA”); (5) disability

discrimination under the Americans with Disabilities Act (“ADA”);

and (6) a violation of the Illinois Personnel Records Review Act

(“IPRRA”). Id. The Court previously dismissed all of Blazek’s

claims except his claim of age discrimination under the ADEA and

his claim under the IPRRA. Id. at *6.

       Blazek   subsequently            filed   an       Amended   Complaint.        Blazek’s

factual   allegations        remain       largely         the   same.     In   his    Amended

Complaint, Blazek brings claims under the ADEA, the IPRAA, the

Illinois Workers Compensation Act, 820 ILCS 305/1, et seq., the

Illinois Whistleblower Act, 740 ILCS 174/1, et seq., and the

Americans      with    Disabilities        Act,      42     U.S.C.   § 12101,        et     seq.

Defendant moves to dismiss Blazek’s Illinois Workers Compensation

Act, Illinois Whistleblower Act, and Americans with Disabilities

Act claims under Federal Rule of Civil Procedure 12(b)(6).

                                  II.    LEGAL STANDARD

       A 12(b)(6) motion to dismiss challenges the sufficiency of

the complaint. Christensen v. Cty. of Boone, 483 F.3d 454, 457

(7th    Cir.    2007).       To     overcome         a    motion     to    dismiss         under

Rule 12(b)(6), a complaint must “state a claim to relief that is


                                           - 2 -
plausible on its face.” Adams v. City of Indianapolis, 742 F.3d

720, 728 (7th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A claim has facial plausibility “when the

pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 570). When considering a 12(b)(6) motion to dismiss, the

Court must “accept[] as true all well-pleaded facts alleged, and

draw[] all possible inferences in [the plaintiff’s] favor.” Tamayo

v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

                             III.   DISCUSSION

                 A.   Illinois Workers Compensation Act

      Blazek had a pending claim for Temporary Total Disability

(“TTD”) with the IWCC when the Court issued its previous decision.

Blazek, 2019 WL 2297317, at *1. The Illinois Workers Compensation

Act   provides   an    administrative   remedy   for   employee     injuries

“arising out of and in the course of the[ir] employment.” 820 ILCS

305/11.   The    statute   abrogates    liability   for    all    common   law

negligence claims through its two exclusivity provisions. Baylay

v. Etihad Airways P.J.S.C., 222 F.Supp.3d 698, 702 (N.D. Ill.

2016) (citation omitted). These exclusivity provisions prevent

employees   from      receiving   double    compensation    for    workplace

injuries. See id. at 702 (collecting cases). Subject to these


                                    - 3 -
exclusivity      provisions,         the    Court      dismissed      Blazek’s    workers

compensation claim because the Court could not hear the claim while

it was pending before the IWCC. Blazek, 2019 WL 2297317, at *2. In

his Amended Complaint, Blazek states that the IWCC has since denied

his TTD claim. Blazek asserts he has exhausted all administrative

remedies and now seeks judicial review of the IWCC’s denial of TTD

benefits.

     In     workers’       compensation            proceedings,       courts     exercise

“special statutory jurisdiction” and strict compliance with the

statute     is    required      to    vest       the   court       with    subject-matter

jurisdiction. Conway v. Illinois Workers’ Compensation Commission,

2019 IL App (4th) 180285WC, ¶ 12. The relevant statute dictates

detailed procedure that must be followed in order for a court to

have jurisdiction to review a workers’ compensation proceeding.

These procedures include filing suit within 20 days of receipt of

notice of the IWCC’s decision, providing the clerk of the reviewing

court   a   written       request     for    a     summons    and    filing     “with   the

Commission       notice    of   intent       to     file     for    review.”    820     ILCS

305/19(f)(1).

     Blazek does not claim to have done any of these things in his

Amended     Complaint.      Because        these    procedures       are    required     for

jurisdiction to vest, failure to follow them is fatal to the claim.

Accordingly,       Blazek’s          claim       under       the     Illinois     Workers


                                            - 4 -
Compensation Act is dismissed without prejudice. However, the

Court recognizes that Blazek may have taken the appropriate steps

even if he failed to allege as much in his Amended Complaint. The

Court   will    grant   Blazek   one     final   opportunity   to   amend    his

Complaint to state an IWCA claim; in his amended pleadings, Blazek

must explain how he followed the steps necessary to vest this Court

with jurisdiction over his appeal. Blazek may file an Amended

Complaint within thirty (30) days.

                     B.     Illinois Whistleblower Act

     Blazek brings a claim under the Illinois Whistleblower Act

(“IWA”), 740 ILCS 174/1, et seq. The IWA protects employees who

disclose information about suspected wrongdoing to a government

agency. Larsen v. Proven Hops., 27 N.E. 3d 1033, 1043 (Ill. App.

Ct. 2015). To bring an IWA claim, a plaintiff must allege that (1)

he reported information to a government agency; (2) about activity

he reasonably believed to be unlawful; and (3) suffered an adverse

action by his employer because of that disclosure. See Sweeney v.

City of Decatur, 79 N.E. 3d 184, 188 (Ill. App. Ct. 2017). The

Court previously dismissed Blazek’s IWA claim because Blazek’s

disclosure to a government agency “occurred after the alleged

adverse   employment      action.”     Blazek,   2019   WL   2297317,   at   *3.

Plaintiff      previously    mentioned    “two   disclosures:    one    to   the

Illinois Department on Human Rights on September 29, 2016, and


                                     - 5 -
another to the Department of Labor sometime in August of 2016.”

Id. These disclosures occurred after Blazek’s April 27, 2016,

termination and could not have caused the adverse action. Id.

       Blazek now pleads that he reported alleged wage theft and

other    misconduct    to   his   union   prior   to   his   termination.      In

Illinois, however, “to qualify as a governmental entity, an entity

must    perform   a   governmental   function.”    Barry     v.   Ret.   Bd.   of

Firemen’s Annuity & Benefit Fund of Chi., 828 N.E. 2d 1238, 1263

(Ill. App. Ct. 2005), abrogated on other grounds by Kouzoukas v.

Ret. Bd. of Policemen's Annuity & Benefit Fund of City of Chi.,

917 N.E. 2d 999 (Ill. 2009). Illinois courts define “governmental

function” as a “government agency’s conduct that is expressly or

impliedly mandated or authorized by constitution, statute, or

other law that is carried out for the benefit of the general

public.” Id. at 1263 (emphasis in original). A union does not fit

this description. Blazek’s reports to his union representative

cannot serve as a report to a governmental agency under the IWA.

The new facts Blazek pleads in his Amended Complaint therefore do

not remedy the defect in his previous Complaint and as a result,

his claim under the IWA is dismissed with prejudice.

                  C.    Americans with Disabilities Act

       Blazek also brings an ADA claim. A “plaintiff advancing a

claim under the ADA must allege that he is disabled but, with or


                                     - 6 -
without reasonable accommodation, can still do the job.” Freeman

v. Metropolitan Water Reclamation District of Greater Chicago, 927

F.3d    961,   965     (7th   Cir.   2019)     (citing    Tate   v.       SCR   Medical

Transportation, 809 F.3d 343, 345 (7th Cir. 2015)). The plaintiff

must also allege that he suffered “from an adverse employment

decision because of” his disability. Spurling v. C & M Fine Pack,

Inc., 739 F.3d 1055, 1060 (7th Cir. 2014).

       The Court previously held that Blazek was not disabled within

the meaning of the ADA. Blazek, 2019 WL 2297317, at *4. Blazek now

argues that even though he was not disabled under the ADA, ADT

believed him to be disabled, and fired him for that reason.

Defendant complains that Blazek did not mention this in his Amended

Complaint      and   should    not    be   allowed   to     raise     a    “perceived

disability” claim in his response brief.

       While Blazek’s Amended Complaint does not cite to the ADA and

does not use the words “perceived disability,” pro se complaints

and    motions   are    to    be   construed    liberally    and      held      to   less

stringent standards than those drafted by lawyers. Haines v.

Kerner, 404 U.S. 519, 520 (1972). In his Amended Complaint, Blazek

claims that he tripped in a pothole in ADT’s parking lot and

injured his arm and knee and, instead of being allowed surgery for

his injuries, ADT “used it as an excuse to claim I was too disabled

to do my job.” (Am. Compl. at 8.)


                                       - 7 -
      The ADA statute defines “disability” as “(A) a physical

or mental impairment that substantially limits one or more major

life activities of such individual; (B) a record of such an

impairment;     or   (C)    being      regarded    as        having     such    an

impairment.” 42 U.S.C. § 12102(1). Someone is “regarded as having

such an impairment” when “he or she has been subjected to an action

prohibited under this chapter because of an actual or perceived

physical or mental impairment whether or not the impairment limits

or      is      perceived        to       limit         a       major          life

activity.” Id. § 12102(3)(A).

      Blazek’s allegations meet the requirements to state an ADA

claim. First, he meets the pleading standard for “being regarded”

as   disabled   because    he   has   pleaded   facts       alleging    that   ADT

subjected him to a prohibited action—i.e., termination—because of

a perceived impairment. Second, Blazek has alleged he was qualified

to perform the “essential functions” of his job because he pleaded

facts stating that he had been working at ADT for 45 years and had

“maintained a clean work record, got good performance reviews from

my supervisors, and got commendations from customers.” (Am. Compl.

at 1.) Third, Blazek has alleged an adverse employment action—

termination—as a result of the supposed disability. Accordingly,

Blazek has properly stated a claim under the ADA, and his ADA claim

will be allowed to proceed.


                                      - 8 -
                           IV.   CONCLUSION

     For the reasons stated herein, Defendant’s Motion to Dismiss

(Dkt. No. 23) is granted in part and denied in part. Blazek’s

claims under the Illinois Workers Compensation Act and the Illinois

Whistleblower Act are dismissed.         Blazek’s claim for disability

discrimination   under   the   Americans   with   Disabilities   Act   can

proceed alongside his ADEA and IPRRA claims, which the Court

allowed in its first opinion (Dkt. No. 18) in this case.


IT IS SO ORDERED.




                                         Harry D. Leinenweber, Judge
                                         United States District Court

Dated:   12/11/2019




                                 - 9 -
